cca_2015073118010399 id uilc number release date from sent friday date pm to cc bcc subject application of sec_905 to additional creditable tax paid_by cash_basis taxpayer this confirms our oral advice as to the proper application of sec_905 when an individual taxpayer that claims foreign tax_credits on the cash_basis is assessed a nd pays additional foreign_income_tax with respect to a prior taxable_year as explained in more detail below for a cash_basis taxpayer the additional foreign tax is creditable only in the taxable_year in which the tax is actually paid and not in the prior taxable_year to which the foreign tax relates the relation-back year would be the proper year to claim the credit only if the taxpayer had made a timely election under sec_905 to claim foreign tax_credits in the year the tax accrued rather than in the later year in which the tax was paid the law does not permit this election to be made or changed on an amended_return a number of special rules govern the accrual of creditable foreign_income_tax liabilities and the year in which they may be claimed as a credit owing to the special nature of the foreign_tax_credit as a dollar-for-dollar offset to u s tax and its statutory purpose to mitigate double_taxation of foreign-source income for example under sec_905 a cash_basis taxpayer may elect to claim foreign taxes as a credit in the year in which the taxes accrue rather than in the year in which they are paid the statute provides that once this election is made credits for all subsequent years must be taken on the accrual basis in addition creditable_foreign_taxes accrue in the year the all-events test is met that is in the taxable_year in which all the events have occurred that establish the fact of the liability and permit the amount of the liability to be determined with reasonable accuracy in contrast to the accrual rules for other types of tax_liabilities actual payment is not required in order for a creditable_foreign_tax liability to accrue for u s tax purposes sec_1_446-1 and sec_1_461-4 see also sec_461 special rule permitting contested taxes to be deducted in the year paid rather than in the year in which the contest is resolved does not apply to creditable foreign_income_taxes however once the tax is properly accrued it relates back and is considered to accrue for purposes of claiming the foreign_tax_credit on the accrual basis in the earlier tax_year to which the foreign tax_liability relates see 124_fsupp_182 s d n y aff’d 254_f2d_280 2d cir revrul_84_125 1984_2_cb_125 118_fedclaims_549 sec_905 provides that if accrued taxes when paid differ from the amounts claimed as credits by the taxpayer the u s tax due for the affected years or years must be redetermined sec_905 additionally provides that if accrued taxes are not paid before the date two years after the close of the taxable_year to which such taxes relate u s tax must be redetermined to reverse the credit for the accrued but unpaid tax sec_905 provides that any such accrued but unpaid taxes that are subsequently paid shall be taken into account other than in the case of taxes deemed paid under sec_902 or sec_960 for the taxable_year to which such taxes relate requiring a second redetermination of u s tax for the affected year or years finally sec_905 requires a redetermination of u s tax for the affected year or years if any_tax paid is refunded in whole or in part sec_905 sec_905 and sec_905 address differences in the amount of foreign tax accrued and claimed as credits and the amount of tax ultimately owed and paid for a cash_basis taxpayer that has not made the election to claim foreign tax_credits in the year the tax accrues foreign tax is creditable only in the year in which it is paid not in the year to which the tax relates and in which it is considered to accrue under the relation-back doctrine accordingly the payment of additional tax with respect to a prior taxable_year entitles the cash_basis taxpayer to credit the tax only in the year the additional tax is paid it does not change or constitute a redetermination of the cash_basis foreign tax_liability for the prior year to which the tax_liability relates or for any other year in which foreign tax was paid and claimed as a credit on the cash_basis accordingly sec_905 sec_905 and sec_905 do not apply when a cash_basis taxpayer pays foreign tax in one year that relates to a different taxable_year in contrast sec_905 requires a redetermination of u s tax to reduce the foreign_tax_credit claimed if foreign tax paid is refunded in whole or in part therefore a taxpayer claiming credits on the cash_basis must file a u s amended_return for affected years and pay the resulting u s tax_deficiency when foreign taxes previously paid and claimed as a credit are refunded this is because a refund unlike an additional payment results in a change to the cash_basis foreign tax_liability ie a foreign_tax_redetermination for the year in which the taxes were paid and claimed as a credit as noted above a cash_basis taxpayer may make a one-time election to claim credits on the accrual basis but this election is irrevocable so the taxpayer may not elect again to claim credits on the cash_basis in a later year sec_905 in addition a change in election from the cash_basis to the accrual basis cannot be made on an amended_return see strong v commissioner ustc cf revrul_59_101 1959_1_cb_189 for a taxpayer claiming credits on the cash_basis treating additional foreign tax_payments as a redetermination of foreign tax that accrued in a prior year and allowing the taxpayer to redetermine his or her u s tax by claiming additional credits in the prior year would effectively permit the taxpayer to change his or her method_of_accounting for foreign taxes from the cash_basis to the accrual basis on an amended_return which is not permitted by the case law and administrative rulings accordingly for a taxpayer claiming foreign tax_credits on the cash_basis the payment of additional foreign tax does not constitute a foreign_tax_redetermination under sec_905 this rule accords with sound tax policy relating to the administration of the tax laws sec_905 extends the statute_of_limitations on assessment only in the event of a change in a taxpayer’s liability for foreign tax previously claimed as a credit foreign taxes claimed as a credit in the year paid often are allowable as a credit in a different year than the year in which the tax accrued under the all-events test and the relation- back doctrine however taxpayers are allowed a special 10-year period of limitations to claim refunds of u s tax attributable to increased foreign tax_credits regardless of whether the increased foreign_tax_credit results from choosing to claim a foreign_tax_credit rather than a deduction for foreign tax paid an increase in the taxpayer’s foreign tax_liability or the correction_of_an_error in computing the allowable credit originally claimed sec_6511 revrul_68_150 1968_1_cb_564 revrul_77_54 1977_1_cb_400 if an individual taxpayer was permitted to change his or her method_of_accounting for foreign taxes from the cash to the accrual basis on an amended_return duplicative claims for credit and in some cases time-barred u s tax deficiencies potentially necessitating application of the mitigation provisions of sections might result with respect to foreign tax that would be considered to accrue in one year but that was originally claimed as a credit in the different year in which the tax was paid if the rules above result in economic double_taxation not relieved by a relevant income_tax treaty or the excess_credit carryover rules of sec_904 the u s competent_authority might consider providing relief under the authority of an applicable treaty see revproc_2006_54 2006_49_irb_1035 please call ------------------ if you have additional questions
